



EXHIBIT 6.1




2017 Independent Director Compensation Plan


The compensation and benefits for service as a member of the Board of Directors
is determined by our Board of Directors. Directors employed by us or one of our
subsidiaries are not compensated for service on the Board or on any committee of
the Board; however, we reimburse each of our directors for any out-of-pocket
expenses in connection with attending meetings of our Board of Directors and
committees of the Board of Directors. Each of our non-employee directors, other
than Mr. Khazani, are entitled to a fee of $30,000 per year for his or her
service as a director. Members of the Audit Committee, the Compensation
Committee, and the Nominating and Corporate Governance Committee each receive an
additional $7,500, $5,000 and $2,500, respectively, per year for his or her
service on such committee. The chairpersons of the Board, the Audit Committee,
the Compensation Committee, and the Nominating and Corporate Governance
Committee receive an additional $25,000, $14,500, $2,500, and $2,500,
respectively, per year for his or her service as chairperson for such committee.
In addition, on the date of each annual stockholders meeting, each person who
has served as a non-employee member of the Board of Directors for at least six
months before the date of the stockholder meeting will be granted a stock option
to purchase 20,000 shares of our common stock and our chairman of the Board will
be granted an additional stock option to purchase 20,000 shares of our common
stock for his service. These options will have an exercise price per share equal
to the fair market value of our common stock on the date of grant and will vest
over an approximate three year period, subject to the director’s continuing
service on our Board of Directors. These options will also immediately vest in
full upon a change in control of the Company. The term of each option granted to
a non-employee director shall be ten years. These options are currently granted
under our 2016 Equity Incentive Plan.







